PER CURIAM:
We assume familiarity with the factual and procedural background of this dispute as laid out in our previous decisions. In In re Repetitive Stress Injury Litig., 11 F.3d 368 (2d Cir.1993), we held that the district court abused its discretion by consolidating forty-four cases representing a wide range of both factual and legal contexts, and we granted mandamus relief sua sponte.
The petitioners whose actions were decon-solidated petitioned for rehearing on the grounds that our sua sponte grant of a writ of mandamus deprived the appellees and the district court of an opportunity to be heard on the issue. As we agreed that the district court should have had an opportunity to respond before our issuance of a writ of mandamus, our decision in In re Repetitive Stress Injury Litig., 35 F.3d 637 (2d Cir.1994), solicited arguments from the district court as to whether we should reconsider our decision.
*643The district court has declined to set forth its views on our sua sponte grant of a writ of mandamus. Therefore, the petition for rehearing is denied in its entirety.